DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the relative 3D positions” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “relative 3D positions. 

Claim 1 further recites the limitation “the images” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether the images correspond to the earlier-recited captured image data or new/different images. For the purpose of further examination, the limitation has been interpreted as “the image data.”

Claim 1 further recites the limitation “ the distance” in line 7. The limitation renders the claim indefinite because it is not clear which one of the distances is being referred to (note that claim 1 preamble recites “measuring distances”). For the purpose of further examination, the limitation has been interpreted as “the distances.”

Claim 1 further recites the limitation “the measured distances” in line 9. The limitation renders the claim in definite because it is not clear which distance is being referred to (e.g., “measuring distances” in the preamble vs. “estimate or determine the distance[s]” in line 7). For the purpose of further examination, the limitation has been interpreted as “the estimated or determined distances.”

Claim 1 further recites the limitation “the user” in line 9. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “a user.”

Claim 1 further recites the limitation “the measured dimension” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “the estimated or determined distances.”

Claims 2-11 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.

Claims 6, 10, and 11 further recite the limitation “a user.” The limitation renders the claims indefinite because it is not clear whether this user corresponds to the earlier-recited user (in claim 1) or new/different user(s). For the purpose of further examination, the limitation has been interpreted as “the user.”

Claim 8 depends from claim 6 and therefore inherit all deficiencies of claim 6 discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas et al. (US 2016/0070436 A1), hereinafter referred to as Thomas.
Regarding claim 1, Thomas teaches a system for measuring distance within a surgical site, comprising:
a camera positionable to capture image data corresponding to a treatment site (Thomas ¶0043: “the phrase ‘surgical tool’ or ‘surgical instrument’ refers to any item that may be directed to a site along a path in the patient's body. Examples of surgical tools may include (but are not necessarily limited to) … imaging probes … or any other device that may access a target location within the patient's body”);
at least one processor and at least one memory, the at least one memory storing instructions executable by said at least one processor (Thomas ¶0196: “computer control system 425, which includes one or more processors 430 (for example, a CPU/microprocessor), bus 402, memory 435, which may include random access memory (RAM) and/or read only memory (ROM) … and various input/output devices and/or interfaces 460 such as a user interface for a clinician to provide various inputs, run simulations etc.”) to:
determine the relative 3D positions of points in the treatment site capture in the images (Nir ¶0046: “said system comprises at least one location estimating means configured to real-time locate the 3D spatial position at any given time t of a member of a group consisting of: said endoscope, a surgical tool and any combination thereof”; Thomas ¶0086: “Once the reformatted planes are presented to the user, they may adjust the each planar location within the 3D space, and refine the targeting position relative to each planar representation until they are satisfied that they have identified the correct location in 3D space”; Thomas ¶0152: “Additional input metric(s) may include: position of device to be tracked relative to tissue of interest by tracking technologies … and locations for associated procedures, such as the administration of local anesthetic”),
estimate or determine the distance between identified measurement points at the treatment site (Thomas ¶0177: “the system may calculate the total volume, or number, or length of fiber tracts that may intersect the port at a given point, or along a given trajectory”; Thomas ¶0179: “the system and method may determine the total distance from a sulci for a given port trajectory”) and
generate output communicating the measured distances to the user based on the measured dimension (Thomas ¶0021: “the system comprises a storage device, a computer processor that works cooperatively to receive, store and compute inputs and surgical trajectory paths, and displays the results on a user interface”).

Regarding claim 2, Thomas teaches the system of claim 1, wherein the distances are straight line distances (Thomas ¶0058: “wherein each point is connected to its adjacent points through a curved or straight line defined in 3D space”).

Regarding claim 4, Thomas teaches the system of claim 1, wherein the system includes a display, and the output includes generating an overlay displaying the measured distances (Thomas ¶0021-¶0022: “displays the results on a user interface … displaying a selected trajectory path at the user interface”; Thomas ¶0089: “Once the one or more point-wise surgical trajectory paths have been produced they may be stored in the storage medium and visually displayed to the clinician”; Thomas ¶0109: “Once the DTI and 3D sulcal surface map are generated, the method involves overlaying of the DTI data onto the 3D sulcal map data”).

Regarding claim 5, Thomas teaches the system of claim 1, wherein the system includes a display, and the instructions are further executable to generate an overlay marking the measurement points (Thomas ¶0021-¶0022, ¶0089 & ¶0109 discussed above).

Regarding claim 6, Thomas teaches the system of claim 1, wherein the instructions are further executable by said at least one processor to receive input from a user identifying the measurement points using a user input device (Thomas ¶0152: “Additional input metric(s) may include: position of device to be tracked relative to tissue of interest by tracking technologies … and locations for associated procedures, such as the administration of local anesthetic. Persons of skill will appreciate that input metric(s) can be associated with particular approaches, diseases or procedures, and that these metrics can be both user selected and automatically generated”).

Regarding claim 7, Thomas teaches the system of claim 1, wherein the instructions are further executable by said at least one processor to identify the measurement points using computer vision (Thomas ¶0113: “A common method to identify such regions is known as connected component labeling. This is described in detail in the following reference and Computer Vision, D. Ballard and C. Brown, that are commonly used in graphics processing”).

Regarding claim 8, Thomas teaches the system of claim 6, wherein the measurement points are points on or a predetermined distance from a part of a surgical instrument disposed at the treatment site (Thomas ¶0043 discussed above teaches that the imaging probe is used at the surgical location; Thomas ¶0086: “Disclosed herein is a planning method executed on a computer for planning a surgical trajectory pathway from a surface location on a patient's body to a target location within the body to be approached and operated on”).

Regarding claim 9, Thomas teaches the system of claim 7, wherein the measurements points are points on or a predetermined distance from a part of a surgical instrument disposed at the treatment site (Thomas ¶0043 & ¶0086 discussed above).

Regarding claim 10, Thomas teaches the system of claim 6, wherein the instructions are executable by said at least one processor to receive input from a user selecting a plane containing the measurement points, and to estimate or determine the distance between identified measurement points along the tissue surface where the plane intersects the tissue (Thomas ¶0022: “The method comprises the steps of receiving inputs through the user interface of a computer”; Thomas ¶0086: “the data may be projected onto the reformat plane, or its planar intersection only presented, or both approaches fused as desired”; Thomas ¶0201: “The embodiment displays a set of tracts 830, which are anticipated to intersect the tool for this orientation. Tracts are displayed visibly if they intersection the tool on the plane of the current cross-section or within a configurable distance within a range of the cross-section”).

Regarding claim 11, Thomas teaches the system of claim 7, wherein the instructions are executable by said at least one processor to receive input from a user selecting a plane containing the measurement points, and to estimate or determine the distance between identified measurement points along the tissue surface where the plane intersects the tissue (Thomas ¶0022, ¶0086 & ¶0201: discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2016/0070436 A1), in view of Nir et al. (US 2017/0172382 A1), hereinafter referred to as Thomas and Nir, respectively.
Regarding claim 3, Thomas teaches the system of claim 1, wherein the can be curved between the measurement points (Thomas ¶0058 discussed above teaches that the distance may be through a curved line defined in 3D space). Thomas further teaches generating a 3D sulcal map using an algorithm provided in “Geodesic Active Contours” (Thomas ¶0109).
However, Thomas does not appear to explicitly teach that the distance is a geodesic distance following the topography of tissue surface.
Pertaining to the same field of endeavor, Nir teaches that the distance is a geodesic distance following the topography of tissue surface (Nir ¶0417: “Measurement of distances between any two points in the image is simple, since the distance is a geodesic distance over the surface or the Euclidean distance”).
Thomas and Nir are considered to be analogous art because they are directed to image processing for guiding surgical procedures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for planning and navigating minimally invasive therapy (as taught by Thomas) to determine a geodesic distance at the treatment site (as taught by Nir) because the combination provides accurate 3D reconstruction and measurements (Nir ¶0412-¶0415).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667